                 Case 3:19-cv-05201-BHS Document 23 Filed 10/02/20 Page 1 of 3




1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    WILLIAM ENRIGHT,
                                                          Case No. C19-5201 BHS-TLF
7                              Plaintiff,
            v.                                            ORDER DENYING PLAINTIFF’S
8                                                         MOTION FOR COURT ORDER
     STATE OF WASHINGTON,
9
                               Defendants.
10

11          This matter comes before the Court on plaintiff’s Motion for Court Order re the

12   Return of Personal Property. Dkt. 21. Defendant has filed a response in opposition to

13   plaintiff’s motion. Dkt. 22.

14          Plaintiff, a resident at the Special Commitment Center (SCC), filed this damages

15   action for alleged violations of religious liberty. Dkt. 7. This Court previously dismissed

16   plaintiff’s claims, with leave to file an amended complaint. Dkt. 20. The amendment

17   deadline was July 10, 2020. Plaintiff has not filed an amended complaint to this date.

18          Plaintiff’s motion requests injunctive relief from this Court in two forms: (1) that a

19   U.S. Marshal execute a search warrant at the SCC for the return of plaintiff’s

20   (unspecified) personal property, and (2) that the Court enact a policy requiring the SCC

21   to obtain a search warrant before the SCC searches the rooms of residents. Dkt. 21, at

22   2.

23

24

25
     ORDER DENYING PLAINTIFF’S MOTION FOR COURT
26   ORDER - 1
               Case 3:19-cv-05201-BHS Document 23 Filed 10/02/20 Page 2 of 3




1           In addition, plaintiff’s motion alleges disruptive delays in the SCC mail process,

2    that the SCC residents have been restricted from access to the law library and

3    communication with the courts, and that this Court has compromised its impartiality.

4    Dkt. 21, at 1-2.

5            Plaintiff’s requested injunctive relief bears no relation to the claims in his

6    dismissed complaint. For this reason alone, the Court should deny the motion. Pac.

7    Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015)

8    (absent a sufficient nexus between the claims raised in a motion for injunctive relief and

9    the claims set forth in the underlying complaint, the district court lacks authority to grant

10   the relief requested). Plaintiff’s factual allegations, which similarly bear no relation to

11   either the claims underlying this action or the relief requested in this motion, need not be

12   addressed by the Court.

13          Furthermore, plaintiff has failed to establish a basis for the “extraordinary

14   remedy” of injunctive relief. See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24

15   (2008). To obtain a preliminary injunction1, a party must demonstrate, among other

16   factors, that he will likely suffer irreparable harm in the absence of preliminary relief. A

17   Woman’s Friend Pregnancy Res. Clinic v. Becerra, 901 F.3d 1166, 1167 (9th Cir. 2018).

18   A plaintiff may not obtain an injunction merely because an irreparable injury is possible,

19   the plaintiff must show that the irreparable injury is likely in the absence of preliminary

20   relief. Am. Trucking Association, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th

21   Cir. 2009).

22

23
     1 Temporary restraining orders are governed by the same standard as preliminary injunctions. Stuhlbarg
     Int’l Sales Co. v. John D. Brush & Co., Inc., 240 F.3d 832, 829 n. 7 (9th Cir. 2001).
24

25
     ORDER DENYING PLAINTIFF’S MOTION FOR COURT
26   ORDER - 2
                Case 3:19-cv-05201-BHS Document 23 Filed 10/02/20 Page 3 of 3




1           Plaintiff’s motion has not alleged, let alone established, that he will suffer

2    irreparable injury without his requested relief. See Dkt. 21. In the absence of an

3    amended complaint sustaining plaintiff’s claims in this case, the Court has no basis on

4    which to grant plaintiff’s motion. Accordingly, the undersigned DENIES plaintiff’s motion.

5           .

6           Dated this 2nd day of October, 2020.

7

8

9                                                      A
                                                       Theresa L. Fricke
10                                                     United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER DENYING PLAINTIFF’S MOTION FOR COURT
26   ORDER - 3
